Appeal from an order of the Supreme Court, Erie County (John L. Michalski, A.J.), entered September 18, 2015 in a proceeding pursuant to Mental Hygiene Law article 10. The order, among other things, denied respondent’s motion for leave to reargue.
It is hereby ordered that said appeal from the order insofar as it denied leave to reargue is unanimously dismissed and the order is affirmed without costs.
Same memorandum as in Matter of State of New York v Smith *1447([appeal No. 1] 145 AD3d 1445 [2016]).
Present—Whalen, P.J., Centra, Carni, Curran and Troutman, JJ.